Title: To Thomas Jefferson from Albert Picket, 24 July 1805
From: Picket, Albert
To: Jefferson, Thomas


                  
                     New York July 24th 1805
                  
                  With deference the Author of the Union Spelling Book and Sequel presents you with a copy of each bound together—If you think proper to accept of them, you will confer much honour on your humble Servant—
                  
                     Albert Picket 
                     
                  
               